Case 1:19-cv-07202-KAM-SJB Document 40 Filed 04/19/21 Page 1 of 6 PageID #: 257



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------X
  DAVID WYCHE,

                    Plaintiff,                         MEMORANDUM AND ORDER

        - against –                                    19-CV-7202(KAM)

  KM SYSTEMS, INC. et al,

                 Defendant.
 -------------------------------------X

 MATSUMOTO, United States District Judge:

            On December 18, 2020, Plaintiff David Wyche

 (“Plaintiff”) filed a motion for reconsideration, (ECF No. 34,

 Motion for Reconsideration), of this court’s December 8, 2020

 Memorandum & Order granting Defendants’ motion to compel

 arbitration and staying the proceedings pending the arbitration

 of plaintiff's claims.      (ECF No. 33, Order.)      Presently before

 the court is plaintiff’s motion for reconsideration, (ECF No.

 34, Motion for Reconsideration), Defendants’, K&M Systems, Inc.

 (“K&M”) and Crown Castle USA Inc. (“Crown Castle”)(collectively

 “defendants”), memorandum in opposition to plaintiff’s motion

 (ECF No. 37, Defendants’ Memorandum in Opposition), and

 plaintiff’s reply to defendants’ memorandum.          (ECF No. 39,

 Plaintiff’s Reply.)     For the reasons set forth, plaintiff’s

 motion for reconsideration is denied.

            The court foregoes a recitation of the procedural

 history and facts of this case, which have been set forth in

                                      1
Case 1:19-cv-07202-KAM-SJB Document 40 Filed 04/19/21 Page 2 of 6 PageID #: 258



 this court’s December 8, 2020 Memorandum and Order, (ECF No. 33,

 Order), and incorporates them by reference herein.

                               LEGAL STANDARD

            “Under Local Civil Rule 6.3, the standard for a motion

 for reconsideration is ‘strict.’”        Norton v. Town of Islip, No.

 04-CV-3079, 2013 WL 84896, at 3 (E.D.N.Y. Jan. 7, 2013) (citing

 Schrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)).

 “A motion for reconsideration may be granted only if a court

 overlooked (1) factual matters that were put before it on the

 underlying motion or (2) controlling legal authority.”            Rollins

 v. N.Y. State Div. of Parole, No. 03-CV-5952, 2007 WL 539158, at

 2 (E.D.N.Y. Feb. 16, 2007); see also Virgin Atl. Airways v.

 Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (“The

 major grounds justifying reconsideration are an intervening

 change of controlling law, the availability of new evidence, or

 the need to correct a clear error or prevent manifest

 injustice.”    (internal quotation marks omitted)).         “A motion for

 reconsideration is ‘not intended as a vehicle for a party

 dissatisfied with the Court’s ruling to advance new theories

 that the movant failed to advance in connection with the

 underlying motion.’”      WestLB AG v. BAC Fla. Bank, 912 F. Supp.

 2d 86, 95 (S.D.N.Y. 2012) (quoting Parrish v. Sollecito, 253 F.

 Supp. 2d 713, 715 (S.D.N.Y. 2003)).        Indeed, “Local Rule 6.3

 generally precludes a movant from ‘advancing new facts, issues

                                      2
Case 1:19-cv-07202-KAM-SJB Document 40 Filed 04/19/21 Page 3 of 6 PageID #: 259



 or arguments not previously presented to the court.’”            Id.

 (quoting United States v. Tillman, No. 07-CR-1209, 2009 WL

 1270301, at *1 (S.D.N.Y. May 6, 2009)).         Nor is a motion for

 reconsideration “a chance for a party to take a ‘second bite at

 the apple.’” Id. (quoting Rafter v. Liddle, 288 F. App’x 768,

 769 (2d Cir. 2008)).

            “It is within the sound discretion of the district

 court whether or not to grant a motion for reconsideration.”

 Markel Am. Ins. Co. v. Linhart, No. 11–CV–5094, 2012 WL 5879107,

 at *2 (E.D.N.Y. Nov. 16, 2012).        In exercising this discretion,

 the court must be mindful that “a motion for reconsideration ‘is

 not favored and is properly granted only upon a showing of

 exceptional circumstances.’”       Nakshin v. Holder, 360 F. App’x

 192, 193 (2d Cir. 2010) (quoting Marrero Pichardo v. Ashcroft,

 374 F.3d 46, 55 (2d Cir. 2004)).

                                 DISCUSSION

            Plaintiff requests that this court reconsider its

 determinations that (1) the arbitration agreement was not

 unconscionable, and that the (2) plaintiff’s claims were within

 the scope of the arbitration agreement.         (See generally ECF No.

 34, Motion for Reconsideration.)         Plaintiff alternatively

 asserts that New York CPLR § 7515 prohibits arbitration on

 plaintiff’s claims.     (Id.)    The court concludes that plaintiff



                                      3
Case 1:19-cv-07202-KAM-SJB Document 40 Filed 04/19/21 Page 4 of 6 PageID #: 260



 has failed to provide sufficient bases to merit modification of

 this court’s previous order.

            Plaintiff has not identified any “controlling legal

 authority” that the court overlooked, “intervening change of

 controlling law,” or “clear error” made by the court in

 compelling arbitration.      Plaintiff’s arguments in the motion for

 reconsideration correspond with those made in plaintiff’s

 memorandum in opposition to compel arbitration.          (See ECF No.

 34, Motion for Reconsideration; ECF No. 28, Memorandum in

 Opposition to Compel.)      Plaintiff has simply cited to more cases

 than those presented previously, i.e. Cir. City Stores, Inc. v.

 Adams, 532 U.S. 105, 121 S. Ct. 1302, 149 L. Ed. 2d 234 (2001),

 to support his contention that the arbitration agreement is

 unconscionable and that the claims are outside the arbitration

 agreement.

            Plaintiff’s motion fails to comply with the

 presumption that a motion for reconsideration “is not a vehicle

 for relitigating old issues, presenting the case under new

 theories, securing a rehearing on the merits, or otherwise

 taking a second bite at the apple.”        Analytical Surveys, Inc. v.

 Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.2012), as amended

 (July 13, 2012) (internal quotation marks omitted).           The court,

 thus, declines to grant plaintiff’s motion for reconsideration.



                                      4
Case 1:19-cv-07202-KAM-SJB Document 40 Filed 04/19/21 Page 5 of 6 PageID #: 261



            In addition to the previously litigated issues,

 plaintiff newly asserts that he is exempt from the FAA pursuant

 to CPLR § 7515.     (See ECF No. 34, Motion for Reconsideration at

 4.)   Plaintiff did not raise this argument in his opposition to

 defendants’ motion to compel arbitration.         (See generally ECF

 No. 28, Memorandum in Opposition to Compel.)          Accordingly, this

 court denies plaintiff’s motion for reconsideration on this

 issue.   See Caribbean Trading & Fidelity Corp. v. Nigerian Nat'l

 Petroleum Corp., 948 F.2d 111, 115 (2d Cir.1991) (holding that a

 court may not entertain “arguments raised for the first time on

 a motion for reconsideration”), cert. denied, 504 U.S. 910, 112

 S.Ct. 1941, 118 L.Ed.2d 547 (1992); Wiesner v. 321 W. 16th St.

 Assocs., No. 00 Civ. 1423(RWS), 2000 WL 1585680, at 4 (S.D.N.Y.

 Oct. 25, 2000) (“Plaintiffs’ motion for reconsideration is

 denied because the Plaintiffs raise new arguments and cite to

 case law not previously put before the Court.”)

            Moreover, even assuming plaintiff’s newest argument

 was timely raised, this Court finds that CPLR § 7515 is

 preempted by the FAA.      As discussed in Charter Communications

 Inc. v. Garfin, Section 7515 was amended in 2019 “to expand the

 prohibition on mandatory arbitration with respect to all forms

 of unlawful discrimination.”       Charter Commc'ns, Inc. v. Garfin,

 No. 20 CIV. 7049 (KPF), 2021 WL 694549, at 13 (S.D.N.Y. Feb. 23,

 2021).   District courts in this Circuit, however, have since

                                      5
Case 1:19-cv-07202-KAM-SJB Document 40 Filed 04/19/21 Page 6 of 6 PageID #: 262



 determined that Section 7515 is preempted by the FAA.            See id.;

 Gilbert v. Indeed, Inc., No. 20 Civ. 3826, 2021 WL 169111, at

 13-15 (S.D.N.Y. Jan. 19, 2021); White v. WeWork Cos., No. 20

 Civ. 1800, 2020 WL 3099969, at 5 (S.D.N.Y. June 11, 2020); Latif

 v. Morgan Stanley & Co., No. 18 Civ. 11528 (DLC), 2019 WL

 2610985, at 3-4 (S.D.N.Y. June 26, 2019).         This court similarly

 finds that the New York law is preempted by the FAA, and

 therefore, plaintiff’s discrimination claim is arbitrable.

                                    CONCLUSION

            For the foregoing reasons, plaintiff’s motion for

 reconsideration is DENIED.       The Clerk of Court is respectfully

 requested to serve a copy of this Order on plaintiff and note

 service on the docket.      The Court certifies pursuant to 28 U.S.C.

 § 1915 (a)(3) that any appeal from this order would not be taken

 in good faith.     Coppedge v. United States, 369 U.S. 438, 444-45

 (1962).   The parties are directed to jointly update the court

 immediately after completing arbitration or otherwise resolving

 this matter.

 SO ORDERED.

 Dated:     April 19, 2021
            Brooklyn, New York


                                                      /s/
                                          HON. KIYO A. MATSUMOTO
                                          United States District Judge
                                          Eastern District of New York


                                      6
